DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the visual or scanning field of which is captured by a lens" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 and 10-16 are dependent upon claim 1.
Claim 13 recites the limitation "the substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "at least one molded body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigert (DE 102015121026 A1 cited in IDS).
Regarding claim 1, Weigert figure 2 and 4-5 teach an optical monitoring system for monitoring surroundings, comprising 
an optical monitoring apparatus (12 camera), the visual or scanning field of which is captured by a lens (14), and 
a protection panel (16 lens cover) which protects the lens from precipitation and covers at least the visual or scanning field of the monitoring apparatus, 
characterized in that the protection panel is acoustically coupled to at least one ultrasonic transducer (34).[page 3]
Regarding claim 2, Weigert figure 5 teaches the at least one transducer (34) is arranged next to the visual or scanning field.
Regarding claim 3, Weigert figure 5 teaches that at least two transducers (34) are arranged around the visual or scanning field.
Regarding claim 6, Weigert figure 5 teaches the at least one transducer (34) is connected to the protection panel (16 lens cover) from the side of the monitoring apparatus.
Regarding claim 7, Weigert teaches the transducer may comprise a piezoelectric material or electromagnetic material or other suitable material. A mass made of any suitable material may be disposed on one side or on both sides of the transducer opposite the lens covers, so that when the transducer excites the lens cover, the lens cover vibrates thereby suggesting the at least one transducer (34) comprises at least one electrode group  with at least one electrode in each case.[page 4]
Regarding claim 15, Weigert teaches the optical monitoring system is embodied as a camera (12), laser scanner or any other monitoring optical unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigert as applied to claim 1 above.
Regarding claim 4, Weigert is silent to three or more transducers are arranged around the edge of the visual or scanning field in a distributed manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide three or more transducers as a duplication of parts is an obvious design choice to remove contaminants that may be present.[page 3](MPEP 2144.04)
Regarding claim 5, figure 5 teaches the at least two transducers (34) are arranged offset from one another. The transducers are capable of being configured to radiate same or different ultrasonic frequencies and/or same or different ultrasonic waveforms into the protection panel as Weigert teaches first and second converter 34 be constructed and arranged such that an energy band is applied so that the energy band the lens cover 16 traverses, leaving contaminants from the lens cover 16 be removed, and wherein the first and second mass 36 are constructed and arranged to prevent the generation and propagation of mechanical waves within the lens cover 16 permit.[page 6]
Regarding claim 16, Weigert is silent to the at least one transducer is L-shaped or U-shaped.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the at least one transducer is L-shaped or U-shaped is an obvious modification absent persuasive evidence that the particular configuration of the claimed transducer was significant.(MPEP 2144.04)
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigert as applied to claim 1 above, and in further view of Hall (US 2008/0030714).
Regarding claim 8, Weigert is silent to an edge distance of the at least one transducer corresponds to a fraction or multiple of the wavelength of the sound waves produced by the at least one transducer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention for an edge distance of the at least one transducer corresponds to a fraction or multiple of the wavelength of the sound waves produced by the at least one transducer as Hall teaches a length of a transducer component may be an odd integer multiple N of half the wavelength of the acoustic wave generated by the transducer.[0036]
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigert as applied to claim 1 above, and in further view of Ohashi (EP 2115865 B1 cited in IDS).
Regarding claim 10, Weigert is silent to  at least two transducers are grouped to form at least one transducer group in each case and the transducers of the at least one transducer group correspond to one another by virtue of being actuated together and being aligned centered in relation to one another.
Ohashi is directed towards a device for removing foreign substances wherein figures 1B and 9B teach vibrator 3 is comprised of an optical member 1 in the form of a rectangular plate, and a pair of piezoelectric elements 2a and 2b.[0019-20]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a configuration as taught in Ohashi so as to generate a large force for causing bending deformation by vibration.[0020]
Regarding claim 11, Ohashi teaches the control circuit controls the amplitude, frequency, and time phase of each of alternating voltages generated by the respective power supplies 5a and 5b thereby suggesting the at least one transducer is capable of being of configured to be actuated by a frequency-modulated signal in a first mode and actuated by an amplitude-modulated signal in a second mode and actuated by a phase-modulated signal in a third mode, wherein each mode has a time-variable modulation.[0021]
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigert as applied to claim 1 above, and in further view of Lu (US 2014/0036084 cited in IDS).
Regarding claim 12, Weigert is silent to the optical monitoring system comprises a temperature management system  which monitors the temperature of the optical monitoring system, in particular of the transducer and/or of the protection panel.
Lu is directed towards a vehicular camera with variable focus capability wherein  a temperature sensor 150 can also be placed inside the camera 11 as a part of microcontroller 18 or lens assembly 12. It is often preferred to place the temperature sensor inside the camera since the temperature outside of the camera is typically lower than the temperature inside the camera where the lens assembly is more sensitive to produce effective length change.[0058]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a temperature sensor as taught in Lu to ensure that objects at selected distances from the camera remain in focus throughout a range of temperatures.[0058]
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigert as applied to claim 1 above, and in further view of Tonar (US 2012/0243093 cited in IDS).
Regarding claim 13, Weigert is silent to the at least one transducer is captivity connected to the substrate or the protection panel by way of a connecting layer, wherein the connecting layer is arranged between the substrate or the protection panel  and the transducer or the protection panel and the connecting layer comprises a connecting material and a filler material.
Tonar is directed towards a lens cleaning apparatus wherein the lens cover 70 can be attached to the piezoelectric transducer 16 by a metal solder, glass frit, or adhesive, such as an epoxy, acrylic, or urethane adhesive, or a ceramic cement and may contain spacers such as glass beads or fibers to control the gap between the rear face 74 of the lens cover 70 and the front face 48 of the transducer 16 thereby suggesting the at least one transducer is captivity connected to the substrate or the protection panel by way of a connecting layer, wherein the connecting layer is arranged between the substrate or the protection panel  and the transducer or the protection panel and the connecting layer comprises a connecting material and a filler material.[0085]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide an attachment between the transducer and lens cover as taught in Tonar to fill a gap that may be formed in the event the surfaces on the front face 48 and rear face 46 of the piezoelectric transducer 16 do not generally conform with the shape of the rim of the lens cover 70.[0085]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711